Citation Nr: 1029829	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a hammertoe disability 
of the feet.

2.  Entitlement to service connection for hemorrhoids, to include 
as secondary to service-connected gastroenteritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979 and from February 2003 to September 2004. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Reno RO in March 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a February 2010 statement, prior to certification of the 
appeal to the Board in March 2010, the Veteran withdrew his claim 
of entitlement to an increased disability rating for service-
connected posttraumatic stress disorder.  As such, this matter is 
not for appellate consideration in this decision.

The issue of entitlement to service connection for hemorrhoids, 
to include as secondary to service-connected gastroenteritis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not indicate that the Veteran has a hammertoe 
disability of either foot.




CONCLUSION OF LAW

A hammertoe disability of either foot was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a hammertoe 
disability of the feet.

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in January 2008.  This letter informed the Veteran of 
what evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  The January 2008 letter also informed the Veteran as 
to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, and private medical records and 
provided him with a VA examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a general VA examination in November 
2004 and a VA Gulf War examination in June 2009.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board therefore concludes that the examinations are adequate 
for adjudication purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in March 2010 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

With respect to the first Hickson element, a current disability, 
the Board notes that while the Veteran is competent to report any 
perceived abnormality regarding his feet, as a lay person, he is 
not competent to diagnose the existence of hammertoes.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
medical evidence of record does not include a current diagnosis 
of hammertoes.  In fact, in the several hundred pages of post-
service treatment records contained in the Veteran's claims 
folders, there is not a single mention of hammertoes. 

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.

The totality of the evidence is as follows: outside of the 
Veteran's statements to the contrary, there is no evidence of a 
hammertoe disability since he separated from service.  The 
Veteran's feet have been examined on multiple occasions and a 
hammertoe disability has not been identified.  Specifically, the 
June 2009 VA Gulf War examination included an examination and 
discussion of the Veteran's feet; it did not identify a hammertoe 
disability.  The November 2004 VA examination also examined the 
Veteran's feet, diagnosed him with plantar fasciitis, but did not 
identify a hammertoe disability.  Similarly, VA podiatry 
treatment records from March 2005 and July 2008 did not identify 
hammertoes.  When a podiatry consult was requested in March 2006, 
it did not identify hammertoes as an existing condition of the 
Veteran's feet. 

In the absence of any diagnosed disability, service connection 
may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  Accordingly, Hickson element (1) has not been 
met for the Veteran's hammertoe disability claim, and it fails on 
this basis alone.

The record indicates that the Veteran has been diagnosed with 
plantar warts and the Board has therefore given consideration to 
the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) [holding that when a claimant makes a claim, he is seeking 
service connection for symptoms, regardless of how those symptoms 
are diagnosed or labeled].  Although plantar warts and hammertoes 
are conditions that occur on the feet, these conditions have 
distinct symptoms that can be expressed without recourse to 
complex medical terminology.  See McKennie v. Shinseki, No. 08-
0972 (Vet. App. Mar. 31, 2010) (unpublished single-judge 
disposition); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).  The evidence of record 
does not indicate that the Veteran is seeking service connection 
for a disability consistent with plantar warts.  Accordingly, the 
Board finds that Clemons is inapplicable.

For the sake of completeness, the Board will briefly address the 
remaining two Hickson elements. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].

With respect to the second Hickson element, the Veteran was 
treated for blisters and calluses during service.  See, e.g., a 
March 2004 treatment record.  During the March 2010 hearing, the 
Veteran testified that the brown desert boots he was issued in 
service were too small for him and caused him to have pain in his 
feet. See the hearing transcript, pages 8-9.  He is competent to 
report his observations in service, and the Board finds him to be 
credible in this regard, as the record reflects other diagnosed 
chronic foot disability in service.  Hickson element (2) has 
therefore been satisfied. 

With respect to the third Hickson element, in the absence of the 
current disability at issue, it follows that a medical nexus is 
also lacking.  Such is the case here.  The evidence of record, in 
fact, does not contain a competent and credible statement 
attempting to link a bilateral hammertoe disability to the 
Veteran's military service. Accordingly, Hickson element (3) has 
not been met and the Veteran's claim fails on this basis as well.

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hammertoes of the 
feet, as Hickson elements (1) and (3) have not been met. The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a hammertoe disability of 
the feet is denied.


REMAND

2.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected gastroenteritis.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this issue 
must be remanded for further procedural and evidentiary 
development.

The Veteran is seeking entitlement to service connection for 
hemorrhoids.  During the March 2010 hearing, he indicated that he 
believes that this disability was caused by driving a truck in 
service and having to sit for hours while driving, including over 
"some of the worst roads imaginable."  See the hearing 
transcript, pages 17, 21.  The Veteran also indicated that he 
believes this disability may be etiologically related to his 
service-connected gastroenteritis.  Id at 21-22.  In this regard, 
the Board finds that the Veteran has raised a claim of secondary 
service connection for hemorrhoids as due to service-connected 
gastroenteritis.  This matter has not been adjudicated by the RO, 
nor developed for appellate consideration at this time.  However, 
the Board finds that such claim is inextricably intertwined with 
the benefits sought on this appeal.  As such, it must be 
adjudicated by the RO prior to appellate consideration of the 
current appeal by the Board.  

Although the RO sent the Veteran a VCAA notice letter in January 
2008, that letter did not inform the Veteran of what evidence is 
necessary to substantiate a secondary service connection claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).

In addition, the Veteran has contended that he developed 
hemorrhoid symptoms while in service but did not seek treatment 
until after he separated.  See the hearing transcript, page 17.  
In this capacity the Board notes that the Veteran's post-service 
treatment records document that he complained of hemorrhoids in 
November 2004, approximately two months after he separated from 
service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]. These 
questions concern whether the Veteran's hemorrhoids are related 
to his military service or to his service-connected 
gastroenteritis.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with a VCAA notice letter which 
informs him of what the evidence must show to 
establish service connection on a secondary 
basis for hemorrhoids as due to service-
connected gastroenteritis. 

2.  VBA should then arrange for a health care 
provider with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
hemorrhoids are at least as likely as not (50 
percent probability) related to his military 
service or to his service-connected 
gastroenteritis, to include associated 
diarrhea.  The examiner is requested to 
reconcile his/her opinion with the November 
2004 clinical record which shows the Veteran 
complained of hemorrhoids approximately two 
months after he separated from military 
service.  If the reviewing health care 
provider deems it to be necessary, physical 
examination and/or diagnostic testing of the 
Veteran should be scheduled.  The resulting 
medical opinion should be associated with the 
Veteran's VA claims folder.

3.  After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional development 
it deems necessary, VBA should adjudicate the 
issue of entitlement to secondary service 
connection for hemorrhoids as due to service-
connected gastroenteritis.  Notice of the 
determination and his appellate rights should 
be provided to the Veteran and his 
representative.  

4.  If secondary service-connection has not 
been established for hemorrhoids following 
completion of the action requested above, the 
AOJ should then readjudicate the Veteran's 
claim for direct-incurrence service 
connection for hemorrhoids.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


